DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
Because the specification does not describe with assigned reference number and the drawings do not point out with a line, "an annular main body defining a main body" interior cannot be clearly identified in the drawings. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the user input device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "142", "142'" and "142"" have both been used to designate the vaporizable liquid.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "342", "342'" and "342"" have both been used to designate the vaporizable liquid.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "200" for a generalized vaporizer system described in Paragraph [00028], line 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The examiner suggests the applicant to use the same terminology with the corresponding same reference number consistently throughout the entire specification.  
The reference number 26 is described as either "passage" or "mouthpiece passage".  
The reference number 30 is described as either "vaporization chamber" or "chamber".  
The reference numbers 40, 140, and 340 are described as either "fluid reservoir" or "reservoir".
 The reference numbers 42, 142, and 342 are described as either "vaporization liquid" or "liquid".  
The reference number 144 is described as "proximal reservoir exit port", "reservoir exit port", and "exit port".  
The reference number 126 is described as either "passage" or "mouthpiece passage".  
The reference number 200 is described as "generalized vaporizer system", "vaporizer system" and "system".  
The reference number 260 and 360 are described as either "primary heating element" or "heating element".  
The reference number 280 is described as either "user input arrangement" or "input arrangement".
The reference number 355 is described as either "preheat chamber" or "chamber".  
Paragraph [00025], lines 1-2, the examiner suggests the applicant to change "a controller 192" to -- a pump controller 192 --.  
Paragraph [00027], line 2, the examiner suggests the applicant to change "the pump 154" to -- the PZE pump 154 --.
Paragraph [00027], line 3, "the reservoir 142" should be -- the reservoir 140 --.  
Paragraph [00028], line 7, the examiner suggests the applicant to change "a reservoir 240" to -- a E-liquid reservoir 240 -- because Figure 3 labeled the reference number 240 as "E-liquid Reservoir".  
Paragraph [00028], lines 9, 12, and 15, the examiner suggests the applicant to change "pump 250" to -- PZE pump 250 --. 
Paragraph [00029], line 5, the examiner suggests the applicant to change "pump 250" to -- PZE pump 250 --. 
Paragraph [00031], line 2 describes, "a first fluid conduit 351" and line 5 describes, "a second conduit 352".  It seems that "a second conduit 352" should be -- a second fluid conduit 352 --.  
Paragraph [00031], line 6 and 7, the examiner suggests the applicant to change "conduit 352" to -- second fluid conduit 352 --.
Paragraph [00033], line 5, the examiner suggests the applicant to change "The heating element 459" to -- The coiled heating element 459 --.  
Paragraph [00033], line 8, "The PZE pump 453" should be -- The PZE pump 454 --.
Paragraph [00035], line 1 the examiner suggests the applicant to change "the heating elements 359, 459" to -- the preheating elements 359, 459 -- because Paragraph [00032], line 1 describes, "one or more preheating element 359" and Paragraph [00033], lines 4-5 describe, "Within the preheat chamber 455, a coiled heating element 459 is positioned".  
Paragraph [00035], line 2 describes, "controller elements".  It is not clear whether this "controller elements" is referring to the pump controller 392, the control unit 390, or both the pump controller 392 and the control unit 390.  
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Following elements are neither described with assigned reference numbers nor corresponding to the terminologies described in the DETAILED DESCRIPTION OF THE INVENTION. 
An annular main body defining a main body interior.
A vaporization heating surface.
An air flow passage.
One or more air intake openings.
The case wall.
A vaporization mixture flow passage.
A liquid transport arrangement.
A first liquid flow duct.
A nozzle.
Controlling the liquid flow rate as a function of a viscosity of the vaporizable liquid.
The flow control input being a binary on-off input.
A predetermined maximum flow rate.
A pre-heat chamber inlet and a pre-heat chamber outlet.
An internal pumping mechanism.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claims 1-20, the examiner suggests the applicant to change "pre-heat" to -- preheat -- because the specification describes, "preheat".  
Claim 1, lines 16-17, the examiner suggests the applicant to change "the liquid flow duct" to -- the first liquid flow duct --.
Claims 2-14, line 1, "A personal vaporizer" should be -- The personal vaporizer -- because claim 1, line 1 already recites, "A personal vaporizer".  
Claims 16-20, line 1, "A method" should be -- The method -- because claim 15, line 1 already recites, "A method". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20, because the limitations of claims are not corresponding to the description of the specification, it is difficult to understand and identify the limitations of the claims in view of the specification and the drawings. 
Claim 1 recites the limitation "the case wall" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 8-9 recites, "an exit port".  However, claim 1 does not recite how the exit port is structurally related with the annular main body.  Therefore, the location of the exit port is not clearly identified in view of the annular main body.  
Claim 4 recites the limitation "the user input arrangement" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The entire limitations of claim 6 are not described in the specification.  Therefore, it is difficult to understand the limitations of claim 6 in view of the specification and the drawings.  
Claim 7 recites, "a predetermined maximum flow rate".   The specification does not describe the predetermined maximum flow rate.  Therefore, it is not clear what the predetermined maximum flow rate is and how this flow rate is determined.  
Claim 8, line 3 recites, "a pre-heat chamber inlet" and line 4 recites, "a pre-heat chamber outlet".   Since the specification Paragraph [00031], line 6 describes, "The conduit 352 extends proximally from the exit port 357 of the preheat chamber 355", it seems that "a pre-heat chamber outlet" can be the exit port 357.  However, the specification does not describe any inlet structure.  Therefore, it is not clear what the pre-heat chamber inlet is and this pre-heat chamber inlet cannot be identified in the drawings.  
Claim 15, lines 4-5 recite, "an internal pumping mechanism".  The specification does not describe this internal pumping mechanism, but the specification does describe a PZE pump.  However, it is not clear whether this internal pumping mechanism and the PZE pump are the same element or two different elements.  
The preamble of claim 15 recites that a vaporization heating element is disposed within the vaporization chamber.  Then the body of claim 15 recites, a first heating element and a second heating element.  It is not clear how the first and second heating elements are related with the vaporization heating element.  Also, it is not clear whether both first and second heating elements are disposed within the vaporization chamber or not.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batista et al (US Patent Application Publication No. 2017/0280772 A1).
Batista discloses a personal vaporizer 20 comprising: an annular main body 10 defining a main body interior (not labeled, see Fig. 3); a vaporization chamber (not labeled, see Fig. 3 a space covered by the reference number 1) within the main body interior; a vaporization heating element 2 disposed within the vaporization chamber, the vaporization heating element 2 having a vaporization heating surface 2A; an air flow passage 15 from one or more air intake openings 4 in the case wall to 10 the vaporization chamber; a vaporization mixture flow passage 16 extending from the vaporization chamber to an exit port 18, a liquid reservoir 8 configured for storage of a vaporizable liquid and having a reservoir exit port; a liquid transport arrangement for transporting vaporizable liquid from the liquid reservoir 8 to the vaporization chamber, the liquid transport arrangement comprising a first liquid flow duct 11 extending from the reservoir exit port (one end of the first liquid flow duct 11 contacting the liquid reservoir 8), and a micropump 6 operatively connected to the first liquid flow duct 11 for drawing the vaporizable liquid from the liquid reservoir 8, through the first liquid flow duct 11, and into the vaporization chamber through a nozzle 5 positioned adjacent or in contact with the vaporization heating element 2 so that liquid exiting the nozzle 5 is heated by the vaporization heating surface 2A.  However, Batista does not disclose the pump being a piezoelectric pump.  
On the other hand, a person having ordinary skill in the art knows that a piezoelectric pump and a micropump are both pump that can be used with a personal vaporizer.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the personal vaporizer taught by Batista such that it would have a piezoelectric pump as taught by the instant invention because the use of either piezoelectric pump or micropump only deals with one type of pump over another type of pump which does not affect the function of the personal vaporizer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831